DETAILED ACTION
1.	This office action is in response to the AFCP2.0 response filed January 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Doyle on February 5, 2021.
The application has been amended as follows: 

IN THE CLAIMS
1.  (Currently Amended)  A system for playing vehicle monitored content in a vehicle comprising:
one or more processors; and
a memory communicably coupled to the one or more processors and storing:
a vehicle monitored content module including instructions that when executed by the one or more processors cause the one or more processors to:
play vehicle monitored content on a display inside of the vehicle;
an eye-gaze module including instructions that when executed by the one or more processors cause the one or more processors to:
monitor an eye-gaze of a driver of the vehicle; and
a timer module including instructions that when executed by the one or more processors cause the one or more processors to:
when the eye-gaze indicates that the driver is looking at the display, determine that a timer is not expired and, in response to a determination that the timer is not expired, cause the timer to run;
when the eye-gaze indicates that the driver is not looking at the display and the timer is not expired, cause the timer to stop;
determine that the timer has expired; and
in response to a determination that the timer has expired, stop the vehicle monitored content from playing on the display inside of the vehicle, wherein a length of the timer is dynamically determined to have an inverse relationship with at least one of a driver age or a count of a number of citations issued to the driver for infractions of traffic regulations.

4.  (Currently Amended)  The system of claim 1, wherein the length of the timer is three seconds.

5.  (Currently Amended)  The system of claim 1, wherein the to play the vehicle monitored content include instructions to stream the vehicle monitored content from a camera associated with the vehicle.

6.  (Currently Amended)  The system of claim 1, wherein:
the vehicle monitored content module further includes instructions that when executed by the one or more processors cause the one or more processors to receive a selection of a camera of a plurality of cameras associated with the vehicle; and
the instructions to play the vehicle monitored content include instructions to play the vehicle monitored content associated with the camera inside the vehicle.

8.  (Currently Amended)  A method for playing vehicle monitored content in a vehicle, the method comprising:
playing, by a processor, vehicle monitored content on a display inside the vehicle;
monitoring, by the processor, eye-gaze of a driver of the vehicle;
when the eye-gaze indicates that the driver is looking at the display, determining, by the processor, that a timer is not expired and, in response to a determination that the timer is not expired, causing the timer to run;
when the eye-gaze indicates that the driver is not looking at the display and the timer is not expired, causing, by the processor, the timer to stop;
determining, by the processor, that the timer has expired; and
in response to a determination that the timer has expired, stopping, by the processor, the vehicle monitored content from playing on the display inside of the vehicle, wherein a length of the timer is dynamically determined to have an inverse relationship with at least one of a driver age or a count of a number of citations issued to the driver for infractions of traffic regulations.

9.  (Currently Amended)  The method of claim 8, further comprising:
when the eye-gaze indicates that the driver is looking at a road ahead of the vehicle:
determining, by the processor, that the driver has been continuously looking at the road ahead for more than a threshold time; and
in response to a determination that the driver has been continuously looking at the road ahead for more than the threshold time, resetting, by the processor, the timer.

11.  (Currently Amended)  The method of claim 8, wherein the length of the timer is three seconds.

12.  (Currently Amended)  The method of claim 8, wherein the playing the vehicle monitored content comprises streaming the vehicle monitored content from a camera associated with the vehicle.

13.  (Currently Amended)  The method of claim 8, further comprising receiving, by the processor, a selection of a camera of a plurality of cameras associated with the vehicle, wherein the playing the vehicle monitored content comprises playing the vehicle monitored content associated with the camera inside the vehicle.

14.  (Currently Amended)  The method of claim 8, further comprising:
in response to a determination that the timer has stopped, displaying, by the processor, a reminder to the driver of the vehicle to watch a road.

15.  (Currently Amended)  A non-transitory computer-readable medium for playing vehicle monitored content in a vehicle including instructions that when executed by one or more processors cause the one or more processors to:
play vehicle monitored content on a display inside the vehicle;
monitor eye-gaze of a driver of the vehicle;
when the eye-gaze indicates that the driver is looking at the display, determine that a timer is not expired and, in response to a determination that the timer is not expired, cause the timer to run;
when the eye-gaze indicates that the driver is not looking at the display and the timer is not expired, cause the timer to stop;
determine that the timer has expired; and
in response to a determination that the timer has expired, stop the vehicle monitored content from playing on the display inside of the vehicle, wherein a length of the timer is dynamically determined to have an inverse relationship with at least one of a driver age or a count of a number of citations issued to the driver for infractions of traffic regulations.

16.  (Currently Amended)  The non-transitory computer-readable medium of claim 15, further comprising instructions that when executed by the one or more processors cause the one or more processors to:
when the eye-gaze indicates that the driver is looking at a road ahead of the vehicle:
determine that the driver has been continuously looking at the road ahead for more than a threshold time; and
in response to a determination that the driver has been continuously looking at the road ahead for more than the threshold time, reset the timer.

18.  (Currently Amended)  The non-transitory computer-readable medium of claim 15, wherein the length of the timer is three seconds.

20.  (Currently Amended)  The non-transitory computer-readable medium of claim 15, further comprising instructions that when executed by the one or more processors cause the one or more processors to:
receive a selection of a camera of a plurality of cameras associated with the vehicle; and
the instructions to play the vehicle monitored content include instructions to play the vehicle monitored content associated with the camera inside the vehicle.

END AMENDMENT


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are amended to include the limitation that the length of a timer is dynamically determined based on an inverse relationship with at least one of a driver’s age or a count of a number of citations issued to the driver for infractions of traffic regulations. The prior art of record does not teach, suggest, or render obvious the claimed limitation.
Tengler et al. (US PG Pub #2012/0215403) teach adjusting a similar timer based on the time of day, how congested the area is, driver habits, weather, and internal conditions of the vehicle (Paragraphs [[0073], [0076], and [0078]-[0080]), but does not teach, suggest, or render obvious controlling the timer based on the driver’s age or a count of the number of citations.
Gutta et al. (US PG Pub #2002/0140562) teaches an inverse relationship between vehicle speed and a timer (Paragraphs [0008] and [0020]), but does not teach, suggest, or render obvious controlling the timer based on the driver’s age or a count of the number of citations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688